 1320 NLRB No. 16HEARTSHARE HUMAN SERVICES OF NEW YORK1Review was requested of the Regional Director's rulings: (1) lim-iting the scope of the hearing to evidence of changed circumstances
since the hearing in Case 29±RC±8451, involving the same Em-
ployer and Petitioner as in the instant case; (2) finding the peti-
tioned-for single facility unit appropriate for bargaining; and (3) ex-
cluding three individuals from the unit found appropriate. Only the
portions of the Regional Director's decision addressing the first two
issues are attached.1The Hearing Officer took administrative notice of the transcriptin that proceeding and the July 6, 1995 Decision and Direction of
Election.2Administrative notice is taken of the Employer's letter of August3, 1995, withdrawing its intent to file review, the revised tally of
ballots dated August 9, 1995, and the Certification of Representative
dated August 19, 1995.3As discussed further infra, the Petitioner took the position thatthe findings from the Hagerty proceeding were dispositive of all theissues the Employer raised during this hearing, and that the record
should be closed based upon those findings.HeartShare Human Services of New York, Inc. andOffice and Professional Employees Inter-
national Union, Local 153, AFL±CIO, Peti-
tioner. Case 29±RC±8509December 13, 1995ORDER DENYING REVIEWBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Election (pertinent portions are attached). The
request for review raises a substantial issue solely with
respect to the Regional Director's finding that direct
care worker George Maldanado should not be included
in the unit found appropriate. The Board finds, how-
ever, that this issue may best be resolved through the
challenge procedure. Accordingly, the decision is
amended to permit Maldanado to vote under challenge,
and the request for review is denied in this and all
other respects.1APPENDIXDECISION AND DIRECTION OF ELECTION1. On July 6, 1995, I issued a Decision and Direction ofElection in HeartShare Human Services of New York, Inc.,
Case 29±RC±8451 (the Hagerty decision), involving this Em-ployer and Petitioner.1Therein, the Employer contended thatthe smallest appropriate unit was essentially a unit of all non-
professional employees employed by the Employer at all its
residential care facilities, including the Hart Street residence,
the facility covered by the instant petition. The hearing lasted
8 days, and consisted of over 1100 pages of testimony from
various witnesses and numerous exhibits. In the Hagerty de-cision, I rejected the Employer's argument that the smallest
appropriate unit consisted of nonprofessional employees em-
ployed throughout its residential system, and directed an
election in a unit of all full-time and regular part-time non-
professional employees employed by the Employer at its
Hagerty residence.On August 1, 1995, an election was conducted in that mat-ter. Because the Employer had expressed an intent to file a
request for review, the ballots were impounded at the conclu-sion of the election. By letter dated August 3, 1995, to theActing Executive Secretary of the Board, the Employer with-
drew its ``intent to request review.'' The ballots were opened
and counted on August 9, 1995, and a majority of the valid
votes counted were cast for the Petitioner. On August 19,
1995, a Certification of Representative issued.The hearing in the instant matter was opened on August4, 1995. The Petitioner initially sought an election in a non-
professional unit of employees employed by the Employer at
its Hart Street residence, which like the Hagerty residence isan intermediate care facility which provides 24-hour care to
developmentally disabled adults. At the hearing, the Peti-
tioner amended the petitioned-for unit to include ``all full-
time and regular part-time'' nonprofessional employees em-
ployed by the Employer at its Hart Street residence, and to
list all the classifications of employees included in the
Hagerty unit. The Employer took the position that employeeswho worked on a part-time basis at Hart Street, and were
regularly employed on a full-time basis at other facilities,
should not be included in the unit. The Employer further re-
quested a 2-day adjournment so that it could research and de-
velop a final position on the eligibility of part-time employ-
ees. The Hearing Officer requested an offer of proof as to
what evidence the Employer would provide if its adjourn-
ment request was granted. After the Employer provided its
offer of proof, the Hearing Officer, noting the recent, exten-
sive litigation and the unit determination made in the
Hagerty proceeding, denied the request, and stated her inten-tion to close the hearing. The Employer then renewed its
contention, litigated during the Hagerty proceeding, that thesmallest appropriate unit consisted of all its residential care
facilities, even though it had withdrawn its intent to file re-
view of the Hagerty decision. The Hearing Officer, notingthe extensive litigation concerning the scope of the unit dur-
ing the Hagerty proceeding, closed the hearing, and advisedthe Employer of its right to submit a motion to reopen the
record.2By letters dated August 7 and 9, 1995, the Employermoved for the reopening of the record. The hearing was re-
opened on August 15, 1995. I subsequently, by Order, set
forth the parameters of the hearing. The Hearing Officer's
rulings are within the scope of those parameters, are freefrom prejudicial error, and are affirmed.2. During the hearing, the Employer stipulated to the find-ings from the Hagerty proceeding concerning commerce. ThePetitioner did not oppose the utilization of these findings to
establish commerce.3In the Hagerty proceeding, the partiesstipulated that HeartShare Human Services of New York,
Inc. (the Employer), a New York not-for-profit corporation
with a place of business, among others, located at 128
Montrose Avenue, Brooklyn, New York (the Hagerty facil-
ity), is engaged in the operation of an intermediate care facil-
ity for developmentally disabled adults. During the past year,
a representative period, the Employer derived gross revenues 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Angelica Healthcare Services Group, 315 NLRB 1320 (1995);Barre-National, Inc., 316 NLRB 877 (1995).5Bennett Industries, 313 NLRB 1363 (1994).6In contrast, the Employer's request to submit evidence concern-ing changed circumstances is not clearly directed at the factual
underpinnings of the Hagerty decision. Rather, it is directed at otherareas which the Employer urges the Region to consider prior to mak-
ing a decision concerning the unit in the instant case.in excess of $250,000. During the same period, the Employerpurchased and received at its Brooklyn, New York facility
goods, products, and materials valued in excess of $50,000
directly from points located outside the State of New York.
The Employer is engaged in commerce within the meaning
of the Act.The parties also stipulated during the Hagerty proceedingthat the Employer is a health care institution within the
meaning of the Act.Based on the foregoing stipulations and the record as awhole, I find that the Employer is engaged in commerce
within the meaning of the Act, and is a health care institution
within the meaning of Section 2(14) of the Act, and it will
effectuate the purposes of the Act to assert jurisdiction here-
in.3. At the hearing, the Employer, without any oppositionfrom the Petitioner, agreed to utilize the stipulations and
findings from the Hagerty proceeding to establish the Peti-tioner's labor organization status. Therein, the parties stipu-
lated, and I found that the Petitioner is a labor organization
within the meaning of Section 2(5) of the Act.The labor organization involved here claims to representcertain employees of the Employer within the meaning of
Section 9(c)(1) and Section 2(6) and (7) of the Act.4. A question affecting commerce exists concerning therepresentation of certain employees of the Employer within
the meaning of Section 9(c)(1) and Section 2(6) and (7) of
the Act.5. As discussed earlier, the Petitioner seeks an election ina unit of all full-time and regular part-time direct care em-
ployees, substitute direct care employees, maintenance em-
ployees, kitchen employees, housekeeping employees, and
office clerical employees employed by the Employer at its
689 Hart Street, Brooklyn, New York residence excluding all
other employees, managers, assistant managers, professional
employees, guards, and supervisors as defined in the Act.
The Employer contends that the only appropriate unit is a di-
vision wide unit consisting of all its residential care facilities.
The Employer further argues that since it does not employ
any office clerical employees at its Hart Street residence, of-
fice clerical employees should not be included in the unit. Fi-
nally, the Employer contends that some of the employees
who work on a part-time basis at Hart Street, but are regu-
larly employed by the Employer at other facilities, should be
excluded from any unit found appropriate.As noted above, the Employer's contention that the small-est appropriate unit is a multilocation unit consisting of all
its residential care facilities was extensively litigated during
the Hagerty proceeding. In this proceeding, the Employersought to revisit the issue based upon changed circumstances
and upon ``additional evidence'' which was not considered
during the Hagerty proceeding.At several points in the Hagerty decision, I noted the ab-sence of various factors that could have supported the Em-
ployer's contention that the smallest appropriate (unit) is a
multifacility unit. Several of these related to the Employer's
argument that many of the medical specialists shared by the
different facilities are supervisors within the meaning of the
Act. Other areas in which the lack of evidence in support of
the Employer's position was noted included the grievance
procedure, the transfer of employees, the interdisciplinary
meetings the Employer conducts at its residences, training,and the transfer of an employee. At the instant hearing, theEmployer sought to introduce additional evidence with re-
spect to each of these areas. It also moved to introduce evi-
dence concerning changed circumstances which, it con-
tended, now render a single location unit inappropriate. The
Petitioner vigorously opposed any further litigation concern-
ing the appropriateness of the unit, and moved to close the
record based upon the findings in the Hagerty proceeding.Both parties submitted written appeals and motions concern-
ing the scope of the hearing. The positions of the parties
were carefully considered. On August 29, 1995, I issued an
Order on Special Appeal which, inter alia, set the parametersof the hearing concerning the scope of the unit.Representation proceedings impose dual and sometimesconflicting obligations upon the Board. They require a bal-
ancing of the fundamentals of due process4against theBoard's duty to protect the integrity of its processes and pro-
vide for the prompt resolution of questions concerning rep-
resentation.5I determined that this balance would best beachieved by limiting the hearing concerning the scope of the
unit to evidence concerning changed circumstances.The changed circumstances about which the Employersought to present evidence were relatively few in number.
Evidence concerning these changes was not available at the
time of the Hagerty proceeding.The additional information the Employer sought to intro-duce concerning the scope of the unit, however, clearly was
available at the time of the hearing in Hagerty. The Em-ployer had the opportunity, over 8 days of hearing, to present
this evidence. It did not do so. Nor did it at any time seek
to introduce that evidence after the close of the hearing by
moving to reopen the record or filing a request for review.
Rather, the Employer, in writing, declined to seek review of
the Hagerty decision. Following the conduct of an electionthe ballots were opened and counted, and a Certification of
Representative issued. In its motion to reopen the record to
submit this evidence, the Employer makes specific references
to the various clauses of the Hagerty decision in which theabsence of evidence in support of the Employer's unit con-
tentions is noted.6The Employer's request to submit addi-tional evidence with respect to these areas is clearly an at-
tempt to attack the factual underpinnings of the Hagerty de-cision. In addition to sanctioning protacted litigation, permit-ting further testimony concerning these areas would have
rendered the Hagerty proceedings, the Employer's with-drawal of its request for review of that decision, the counting
of the ballots, and the Certification of Representative a nul-
lity. It would have effectively permitted a party, having
waived review of an issue it had previously litigated, to re-
litigate it. Furthermore, it would compromise the integrity of
the Board's processes, deprive parties of the finality to which
these proceedings entitle them, and prevent the expeditious
resolution of questions concerning representation. Accord-
ingly, the Order on Special Appeal limiting the parameters 3HEARTSHARE HUMAN SERVICES OF NEW YORK7In its brief, the Employer contends that the testimony adducedfrom Monica Richardson during the Hagerty proceeding should bedisregarded in its entirety. It maintains that inasmuch as she man-
aged a different residence, and her tenure was brief, no inferences
can be drawn from her testimony with respect to the petitioned-for
unit. Richardson was the Employer's witness. She testified in detail
concerning her duties, and her role in scheduling, the assignment of
work, and the disciplinary procedure. Contrary to the Employer's as-
sertion, a considerable portion of her testimony concerned the Hart
Street residence. She related various occasions in which she and Seib
had interchanged employees under their supervision, often with no
prior approval from their directors, to meet staffing shortages. Al-
though she also discussed several incidents which did not involve
the Hart Street residence, her testimony provides insight into the au-
thority the Employer has bestowed upon its managers. Thus, as with
the other portions of the record from the Hagerty proceeding, I willaccord Richardson's testimony its appropriate weight.8In its brief, the Employer states that it is choosing not to addressthe possible inconsistency of its unit position with its waiver of re-
view because the August 29 Order on Special Appeal limiting the
scope of litigation with respect to the appropriateness of a multisite
unit, ``does not purport to be grounded'' on its waiver. As is clear
from the August 29 Order, the circumstances surrounding the
Hagerty proceeding were carefully considered prior to the issuanceof that Order. The Employer's unit contentions cannot be analyzed
in a vacuum. Unfortunately, when the Employer's position is consid-
ered in its full context, it becomes more difficult to understand.9It was clear from the testimony of McKeon that Seib is onlymanaging the Hagerty facility until a replacement for Richardson isfound.10Pp. 29±35.of the hearing concerning the scope of the unit to the presen-tation of evidence concerning changed circumstances is af-
firmed.As noted above, the changed circumstances are few. TerryMcKeon, formerly the Employer's senior director of pro-
grams, testified that his title recently changed to assistant ex-
ecutive director. McKeon continues to direct the Employer's
entire residential program and its childhood services pro-
gram. However, the day treatment and family support pro-
grams are now overseen by Richard Martin, the other assist-
ant executive director. Monica Richardson is no longer the
manager of the Hagerty residence. Rather, Theresa Seib, themanager of the Hart Street residence, is also managing the
Hagerty residence until a replacement for Richardson ishired.7McKeon also testified that due to budgetary restraints, theEmployer no longer employs a secretary at each facility. On
July 1, 1995, the Employer laid off or transferred all but 2
of its 12 secretaries. At the time of the hearing, these two
secretaries were working at different facilities depending on
where their services were needed. The Employer was in the
process of preparing a permanent office for these secretaries
at the Doonan-Drake facility. The two secretaries continue to
type quarterly reports and various memos for the different
managers. However, their filing duties have been assumed by
the managers. The different facilities continue to utilize the
office equipment, telephones, and fax machines formerly op-
erated by the secretaries. They also continue to maintain per-
sonnel files for their employees.As discussed earlier, the Employer's position that thesmallest appropriate unit includes nonprofessional employees
at all its residential care facilities is inconsistent with its
withdrawal of its request for review of the Hagerty decision.The Employer makes no attempt to reconcile its withdrawal
of review with its multifacility contention. Nor does the Em-
ployer seek to explain how the nonprofessional employees atthe Hagerty facility can be included in this multilocation unitwhen they have already been found to constitute a separate
appropriate unit and the Petitioner has been certified as their
representative.8The Employer does not assert that the unitshould include all residential care facilities excluding
Hagerty. If it did, it would have to justify the incongruous
position that one appropriate unit consists of nonprofessional
employees employed at Hagerty while the other includes
nonprofessional employees at all its other facilities. It would
also have to explain why a single facility unit of nonprofes-
sional employees employed at Hagerty is appropriate while
single facility units of nonprofessional employees employed
at other residential care facilities are not.In the Hagerty decision, the autonomy and separate identi-ties of the different residential care facilities were discussed
at great length. The record in the instant case does not estab-
lish that changed circumstances have obliterated their indi-
vidual identities. With respect to the Hart Street residence, it
continues to employ its own manager,9assistant manager,cook, housekeeper, quality mental retardation professional
(QMRP), nurse, direct care workers (7), and substitute direct
care workers (3). Managers continue to exercise significant
authority in the areas of hiring, scheduling, evaluations, and
discipline. The different facilities continue to maintain their
own offices, recreation areas, kitchens, and dining areas.
They continue to maintain their own sets of personnel files.
Each continues to service clients with their own unique sets
of challenges. (The Hart Street facility continues to care for
severely retarded adolescents.) Accordingly, I find that the
individual identity of the Hart Street facility has not been ob-
literated by the changes McKeon testified about. As stressed
earlier, upholding the Employer's position would mean nul-
lifying, without good cause, the results of the election in the
Hagerty proceeding. It would deprive employees and partiesof the finality to which they are entitled and which is so vital
for stable labor relations. In view of the above, and the rea-
sons enumerated in the Hagerty decision,10I find a unit ofnonprofessional employees employed by the Hart Street fa-
cility to be an appropriate unit.